DETAILED ACTION
This action is in response to the application filed on 6/27/2019.
Claims 1-28 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 22-28 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “code lifter to,” “domain specific language (DSL) generator to,” “code replacer to” in claim 1, “runtime scheduler to” in claim 3, “a metadata generator to,” “a compilation auto-scheduler to,” “a variant compiler to,” “application compiler to” in claim 4, and “a feedback interface to” and “performance analyzer to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4, 11, 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the variant binaries” in lines 7-8 and 12. However, it is not clear whether “the variant binaries” refer to “variant binaries in line 7 of claim 4 or lines 15-16 of claim 1.
Claim 11 recites “the variant binaries” in lines 8-10 and 13. However, it is not clear whether “the variant binaries” refer to “variant binaries in line 8 of claim 11 or lines 15-16 of claim 1.
Claim 18 recites “the variant binaries” in lines 7-8 and 11. However, it is not clear whether “the variant binaries” refer to “variant binaries in line 7 of claim 18 or lines 15-16 of claim 1.
Claim 25 recites “the variant binaries” in lines 7-8 and 12. However, it is not clear whether “the variant binaries” refer to “variant binaries in line 7 of claim 4 or lines 15-16 of claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 8-10, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US Patent Application Publication 2011/0289519 A1) in view of Lachner (US Patent Application Publication 2010/0153934 A1, art already of record (see page 2 of IDS filed on 4/13/2020).
As to claim 1, Frost teaches an apparatus for intentional programming for a heterogeneous system (see Fig.1 and associated text), the apparatus comprising: 
a code lifter (e.g. task runner 112) to:
identify code corresponding to an algorithm to be executed on the heterogeneous system (see e.g. [0050] - task runner 210 [sic] includes execution of instructions in determination unit 210 in response to receiving bytecode 102 (or at least a portion of bytecode 102)), the code being in a first representation (See e.g. [0038] - Bytecode 102, in one embodiment, is compiled source code. In one embodiment, bytecode 102 may created by a compiler of a general-purpose programming language, such as BASIC, C/C++, FORTRAN, JAVA, PERL, etc. ) and 
convert the code in the first representation to intermediate code in a second representation (see e.g. [0074] - Reification unit 610, in one embodiment, is representative of program instructions that are executable to reify bytecode 102 and produce an intermediate representation of bytecode 102) by identifying the intermediate code as having a first algorithmic intent that corresponds to a second algorithmic intent (e.g. information included in the code) of the annotated code (see e.g. [0074] - reification refers to the process of decoding bytecode 102 to abstract information included therein; unit 610 begins by parsing bytecode 102 to identify constants that are used during execution; unit 610 also parses the attribute portion of the .class file to reconstruct attribute information usable to produce the intermediate representation of bytecode 102; unit 610 identifies higher-level structures in bytecode 102, such as loops, nested if statements, etc.) and
a domain specific language (DSL) generator (see e.g. domain-specific language generation unit 620) to translate the intermediate code in the second representation to DSL code in a third representation when the first algorithmic intent matches the second algorithmic intent, the third representation corresponding to a DSL representation (see e.g. [0075] - Domain-specific language generation unit 620, in one embodiment, is representative of program instructions that are executable to generate domain-specific instructions from the intermediate representation generated by reification unit 610; unit 620 may generate domain-specific instructions that include corresponding constants, attributes, or methods identified in bytecode 102 by reification unit 610; and 
a code replacer (e.g. driver 116) to invoke a compiler to generate an executable based on the DSL code (see e.g. [0045] - driver 116 may receive a set of domain-specific instructions and generate a corresponding set of instructions 122 that are executable by processor 120, [0082] - platform 10 provides the domain-specific instructions to a driver of the coprocessor (e.g., driver 116 of processor 120) to cause the coprocessor to execute the offloaded workloads  - In one embodiment, compiler 930 produces program instructions that are to be executed by a processor (e.g. processor 110). In another embodiment, compiler produces program instructions that are to be interpreted to produce executable instructions at runtime).

Frost does not specifically teach identifying annotated code based on an identifier being associated with the annotated code or generate an executable including variant binaries, each of the variant binaries to invoke a respective one of processing elements of the heterogeneous system to execute a workload based on the algorithm.
In an analogous art of compiling code for heterogeneous systems, however, Lachner teaches identifying annotated code based on an identifier (e.g. compiler directive) being associated with the annotated code (see Fig.3 and associated text, e.g. [0042] -the programmer may indicate via a special high-level language construct, such as a pragma, that certain code is to be off-loaded for execution to the GPU. A pragma is a compiler directive via which the programmer can provide information to the compiler. For the pseudocode example shown in FIG. 3, the "#pragma" statements are used by the programmer to indicate to the compiler that certain sections of the source code 102 are to be treated as "foreign code` that is to be compiled as foreign macro-instructions and offloaded during runtime for execution on the GPU and [0058] -the compiler (see, e.g., 120 of FIG. 3) takes the code sequences that are indicated by the programmer (via pragma or other compiler directive; see, e.g., 810) in the source code 102 to be foreign code sequences for the GPU and compiles them as `foreign` macro-instructions, creating for them prefetch function calls) and generate an executable (e.g. fat binary file) including variant binaries, each of the variant binaries to invoke a respective one of processing elements of the heterogeneous system to execute a workload based on the algorithm (See The compiler takes the high-level code for the computer program as input and generates a so-called " fat" machine executable binary file 104 that includes machine language instructions for both a first and second processing element of the target hardware of the processing system on which the computer program is to be executed. For at least one embodiment, the resultant "fat" binary file 104 includes machine language instructions for a first processing element (e.g., a CPU) and a second processing element (e.g., a GPU)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost to incorporate/implement the limitations as taught by Lachner in order to provide a more efficient method of compiling tasks for a heterogeneous multiprocessor system for the purpose of optimization, as suggested by Lachner (see [0035]).

As to claim 2, Lachner further teaches wherein the identifier is an imperative programming language compiler extension (see e.g. [0042] - the programmer may indicate via a special high-level language construct, such as a pragma, that certain code is to be off-loaded for execution to the GPU. A pragma is a compiler directive via which the programmer can provide information to the compiler. For the pseudocode example shown in FIG. 3, the "#pragma" statements are used by the programmer to indicate to the compiler that certain sections of the source code 102 are to be treated as "foreign code` that is to be compiled as foreign macro-instructions and offloaded during runtime for execution on the GPU) and the first representation is an imperative programming language representation (see e.g. [0020] - the compiler translates a computer program 102 written in a high-level language, such as C++, DirectX, or FORTRAN, into machine language for the appropriate processing elements of the target hardware system 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost to incorporate/implement the limitations as taught by Lachner in order to provide a more efficient method of compiling tasks for a heterogeneous multiprocessor system for the purpose of optimization, as suggested by Lachner (see [0035]).

As to claim 3, Lachner further teaches wherein the executable includes a runtime scheduler (see Fig.4 and associated text e.g. [0045] - FIG. 4 is a flowchart of a method 400 to compile source code having foreign code sequences into compiled code that includes prefetching and scheduling optimizations for the foreign code sequences; the method 400 may be performed by a compiler (see, e.g., 120 of FIG. 1) that has been modified to support a heterogeneous programming model by 1) compiling foreign code sequences as foreign macro-instructions that are extensions of the native instruction set of a CPU and 2) generating pre-fetch-optimized machine code for both the CPU and GPU in one executable file) and the code replacer (e.g. compiler) is to replace the annotated code in application code with a function call to the runtime scheduler to invoke a variant binary to be loaded onto one or more of the processing elements of the heterogeneous system to execute the workload (see e.g. [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost to incorporate/implement the limitations as taught by Lachner in order to provide a more efficient 
As to claim 8, this is a non-transitory computer readable storage medium version of the rejected apparatus claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
As to claim 9, the rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale
As to claim 10, the rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
As to claim 15, this is a method version of the rejected apparatus claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
As to claim 16, the rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale
As to claim 17, the rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
As to claim 22, this is another apparatus version of the rejected apparatus claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
As to claim 23, the rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale
As to claim 24, the rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Claims 4, 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Lachner, as applied to claims 1, 8, 15 and 22 above, and further in view of Hsieh et al (US 2016/0210174 A1).
As to claim 4, Frost teaches each of the variant binaries associated with the algorithm in the DSL (See e.g. [0045]).
Frost does not specifically teach a compilation auto-scheduler to generate a schedule, a variant compiler to compile variant binaries based on the schedule, the variant binaries including a first variant binary corresponding to the first processing element and a second variant binary corresponding to the second processing element, and an application compiler to compile the executable to include a runtime scheduler to select one or more of the variant binaries to execute the workload based on the schedule.
In an analogous art of compiling code for heterogeneous systems, however, Lachner teaches a compilation auto-scheduler to generate a schedule (See e.g. [0040], [0049] and [0052]), a variant compiler to compile variant binaries based on the schedule (see e.g. [0045]), the variant binaries including a first variant binary corresponding to the first processing element and a second variant binary corresponding to the second processing element (See e.g. [0020], and an application compiler to compile the executable to include a runtime scheduler to select one or more of the variant binaries to execute the workload based on the schedule (See e.g. [0040]-[0041] and [0043]).

Frost in view of Lachner does not specifically teach a metadata generator to generate scheduling metadata corresponding to a power profile of the heterogeneous system or - 75 -PATENTgenerating a schedule based on the scheduling metadata for the processing elements of the heterogeneous system, the processing elements including at least a first processing element and a second processing element.
In an analogous art of performing tasks on heterogeneous processing systems, however, 
Hsieh teaches a metadata generator to generate scheduling metadata corresponding to a power profile of the heterogeneous system (See e.g. [0019] - A processing system may use a thread metadata tag to track the processing of these processing threads to improve the scheduling and power management; The scheduler may apply separate performance policies on a processing core executing tagged work as opposed to a processing core not executing tagged work. Further, the processing system may use the thread metadata tags to build a thread profile, describing optimum scheduling priorities and scheduling deadlines for a processing thread that matches a thread classification described in the thread metadata tag and [0020] - a processor may schedule a processing thread for execution based on a dynamic scheduling priority. A memory may be configured to associate a processing thread with a thread metadata tag describing a thread classification for the processing thread. A scheduler may be configured to set a scheduling priority for the processing thread based on a thread profile associated with the thread metadata tag; The power manager may be configured to select an active processing core subset from a processing core set based on a scheduling parameter set including a scheduling deadline for the processing thread) and - 75 -PATENTgenerating a schedule based on the scheduling metadata for the processing elements of the heterogeneous system, the processing elements including at least a first processing element and a second processing element (See e.g. [0029] and [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost in view of Lachner to incorporate/implement the limitations as taught by Hsieh in order to provide a more efficient method of scheduling code execution on multiple processing cores, as suggested by Hsieh (see [0001]).
As to claim 11, the rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4 above, and is therefore rejected under similar rationale.
As to claim 18, the rejection of base claim 15 is incorporated all the limitations of this claim have been noted in the rejection of claim 4 above, and is therefore rejected under similar rationale.
As to claim 25, the rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4 above, and is therefore rejected under similar rationale.

11.	Claims 5-7, 12-14, 19-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Lachner, as applied to claims 1, 8, 15 and 22 above, and Faivishevsky et al (US Patent Application Publication 2018/0082212 A1) and Byers et al (US Patent Application Publication 2018/0183660 A1, both art already of record).
As to claim 5, Frost in view of Lachner teaches the limitations of claim 1, but does not specifically teach a feedback interface to obtain a performance characteristic of the heterogeneous system from the executable, the performance characteristic associated with the processing elements of the heterogeneous system executing the workload at a first runtime, the executable executing according to a function designating successful execution of the executable on the heterogeneous system, the processing elements including a first processing element and a second processing element and a performance analyzer to determine a performance delta based on the performance characteristic and the function and prior to a second runtime, adjust, using a machine learning model, a cost model of the first processing element based on the performance delta.

In an analogous art of configuring heterogeneous systems, however, Faivishevsky teaches a feedback interface to obtain a performance characteristic of the heterogeneous system from the executable, the performance characteristic associated with the processing elements of the heterogeneous system executing the workload at a first runtime, the executable executing according to a function designating successful execution of the executable on the heterogeneous system (see [0027], [0053], [0058]-[0059]), the processing elements including a first processing element and a second processing element (See e.g. [0020]) and a performance analyzer to determine a performance delta (e.g. target accuracy) based on the performance characteristic and the function (see [0027] and [0060].


Frost in view of Lachner and Faivishevsky does not specifically teach prior to a second runtime, adjust, using a machine learning model, a cost model of the first processing element based on the performance delta.

In an analogous art of configuring heterogeneous systems, however, Byers teaches prior to a second runtime, adjust, using a machine learning model, a cost model of a first processing element based on a performance delta (see e.g. [0022] and [0049]).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost in view of Lachner and Faivishevsky to incorporate/implement the limitations as taught by Byers in order to provide a more efficient method of configuring heterogeneous computing environments for the purpose of optimization, as suggested by Byers (see [0003]).

As to claim 6, Byers further teaches wherein the cost model is a first cost model, and further including a cost model learner, prior to the second runtime, by using a neural network, adjust a second cost model of the second processing element based on the performance delta (see e.g. [0022], [0038] and [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost in view of Lachner and Faivishevsky to incorporate/implement the limitations as taught by Byers in order to provide a more efficient method of configuring heterogeneous computing environments for the purpose of optimization, as suggested by Byers (see [0003]).

As to claim 7, Faivishevsky also teaches wherein the performance analyzer is to determine the performance delta by determining a difference between performance achieved at the first runtime and performance as defined by the function designating successful execution of the executable on the heterogeneous system (see e.g. [0027] and [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Frost in view of Lachner to incorporate/implement the limitations as taught by Faivishevsky in order to provide a more efficient and cost effective method of determining configurations for multiple processor cores for the purpose of optimization, as suggested by Faivishevsky (see [0014]).
As to claim 12, the rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5 above, and is therefore rejected under similar rationale.
13, the rejection of base claim 8 is incorporated all the limitations of this claim have been noted in the rejection of claim 6 above, and is therefore rejected under similar rationale.
As to claim 14, the rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7 above, and is therefore rejected under similar rationale.
As to claim 19, the rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5 above, and is therefore rejected under similar rationale.
As to claim 20, the rejection of base claim 15 is incorporated all the limitations of this claim have been noted in the rejection of claim 6 above, and is therefore rejected under similar rationale.
As to claim 21, the rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7 above, and is therefore rejected under similar rationale.
As to claim 26, the rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5 above, and is therefore rejected under similar rationale.
As to claim 27, the rejection of base claim 22 is incorporated all the limitations of this claim have been noted in the rejection of claim 6 above, and is therefore rejected under similar rationale.
28, the rejection of base claim 22 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7 above, and is therefore rejected under similar rationale.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CHENECA SMITH/Examiner, Art Unit 2192 

 /S. Sough/SPE, Art Unit 2192